DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of 3-pyridine carboxamide in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has given no indication that there would be a serious burden of the type required and defined in the MPEP.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species because at least the following reason(s) apply: The species encompass different structures, functions and properties and a comprehensive search of the patent and non-patent literature for any one such species would not necessarily result in a comprehensive search of any one or more of the other species within the claimed genera. In addition, the species are not obvious variants of each other. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.
As noted in the previous office action (6/13/2022), on June 3, 2022 a provisional election over telephone was made without traverse to prosecute the species of neonicotinoid insecticide. Since applicant have canceled neonicotinoid insecticide species and elected 3-pyridine carboxamide species, the examiner has expanded the election of species to include 3-pyridine carboxamide as the elected species. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Action/Claims
The new examiner of record, Ali Saeed acknowledges receipt of remarks filed on 9/13/2022. Claims 1, 6, 8, and 9 are pending in the application. Claims 5 has been newly canceled. Claim 1 has been amended. Accordingly, claims 1, 6, 8, and 9 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Withdrawn Rejections
Applicant’s arguments filed 9/13/2022, with respect to the 102 rejection over Jadhav et al. have been fully considered and are persuasive. The previous 102 rejection has been withdrawn because the amended claim 1 now recites wherein the composition comprises a 3-pyridine carboxamide insecticide and this limitation is not anticipated by Jadhav et al. 
Applicant’s arguments filed 9/13/2022, with respect to the 102 rejection over Tanaka et al. have been fully considered and are persuasive. The previous 102 rejection has been withdrawn because the amended claim 1 now recites wherein the composition comprises a 3-pyridine carboxamide insecticide and this limitation is not anticipated by Tanaka et al. 

New/Maintained Claim Rejection(s)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 17/634,009 (‘009). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an agrochemical composition comprising a) a neonicotinoid or a 3-pyridine carboxamide insecticide; and b) a crystal growth inhibiting system. The instant application differs from copending Application No. ‘009 in that the instant claim 1 recites the 3-pyridine carboxamide insecticide consists of flonicamid, wherein the crystal growth inhibiting system consists of a mineral oil and a surfactant mixture wherein the surfactant mixture consists of an anionic and a non-ionic surfactant, and wherein said agrochemical composition comprises from about 0.1% to about 70% w/w 3-pyridine carboxamide insecticide, from about 0.1% to about 40% w/w of the mineral oil, from about 0.1% to about 40% w/w of the non-ionic surfactant, from about 0.1% to about 40% w/w of the anionic surfactant, all based on the weight of the agrochemical composition, wherein said agrochemical composition is in the form of suspension concentrate (SC) or flowable concentrate. It would have been obvious to one of ordinary skill in the art that the 3-pyridine carboxamide insecticide consists of flonicamid because claim 3 of copending Application No. ‘009 recites the claimed 3-pyridine carboxamide insecticide flonicamid. It would have been obvious to one of ordinary skill in the art that the crystal growth inhibiting system consist of a mineral oil and a surfactant mixture consisting of an anionic and a non-ionic surfactant because claim 4 of copending Application No. ‘009 recites the crystal growth inhibiting system comprises a mineral oil and a surfactant mixture. In addition, it would have been obvious to one of ordinary skill in the art that the agrochemical composition comprises the claimed weight percentages because claims 9 and 10 of copending Application No. ‘009 recite the claimed weight percentages. The claims recite the mineral oil component of the agrochemical composition is selected from the group consisting of hydrotreated light paraffinic distillate…spindle oil, and mixtures thereof (claims 1 and 6, instant application; claims 5 and 6, copending Application No. ‘009). The claims recite the anionic surfactant is selected from the group consisting of alkyl sulfates…sulfosuccinates and mixtures thereof (claim 8, instant application; claim 8, copending Application No. ‘009). The claims recite the nonionic surfactant is selected from the group consisting of block copolymeric surfactants derived from alkylene oxides, aliphatic amines or fatty acids with ethylene oxides and/or propylene oxides, mixtures, reaction products, and/or copolymers thereof (claim 9, instant application; claim 9, copending Application No. ‘009).  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘009. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/13/2022, with respect to the double patenting rejection, have been fully considered but they are not persuasive.
Applicant stated a provisional Terminal Disclaimer has been filed over Wagh ‘009. 
In response, the terminal disclaimer filed on 9/13/2022 as been disapproved wherein the reason for disapproval being that the person who signed the terminal disclaimer failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized act on behalf of the applicant. This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Since, the terminal disclaimer has not been approved, the above double patenting rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2015/0111860). Tanaka et al. cited by Applicant on the IDS dated 2/11/2022.
Tanaka discloses in Production Example 1 Esfenvalerate (purity: 86.5%) (91.84 g) was mixed with 158.88 g of Solvesso 150 to obtain a homogeneous solution (aromatic hydrocarbon solvent, mainly containing C10-C11 alkylbenzene), thus preparing an oil phase. To 297.90 g of deionized water, 0.99 g of Antifoam C Emulsion, 7.94 g of Soprophor FLK, 9.93 g of STEP-FLOW 26 (Polyoxyethylene-polyoxypropylene block copolymer), and 25.82 g of REAX 910 (sodium ligninsulfonate) were added, followed by mixing with stirring to prepare an aqueous phase. To the aqueous phase, 50.00 g of clothianidin (purity: 99.3%) was added, followed by mixing with stirring. Furthermore, the oil phase thus prepared (250.72 g) was added thereto, followed by mixing with stirring. The obtained mixture was wet-milled using a DYNO-MILL (1.0 mm glass beads, filling rate of 80%, circumferential velocity of 10 m/s) to obtain a suspoemulsion A.
Kelzan S (1.49 g), 2.98 g of VEEGUM Granules, 1.99 g of Proxel GXL, 44.69 g of propylene glycol, 0.99 g of Antifoam C Emulsion, and 327.35 g of deionized water were mixed to prepare a thickener solution. The thickener solution was mixed with the suspoemulsion A to obtain a suspoemulsion of the present invention, which contains 5 w/v % of clothianidin and 8 w/v % of esfenvalerate. The solubility of clothianidin in 100 g of the oil phase composed of esfenvalerate and Solvesso 150 at 25°C was 0.003 g (page 5 paragraphs 92 and 93) (about 0.1% to about 70% w/w neonicotinoid insecticide; about 0.1% to about 40% w/w mineral oil; about 0.1% to about 40% w/w non-ionic surfactant; about 0.1% to about 40% anionic surfactant). 
Tanaka discloses the suspoemulsion according to the above item [1], wherein the respective amounts of the ingredients (1), (2), (3), (4), (5), and (6) are 0.1 to 49.5 w/v %, 0.1 to 49.5 w/v %, 0.1 to 10 w/v %, 0.1 to 10 w/v %, 0.1 to 10 w/v %, and 50 to 99.5 w/v %, respectively, based on the total amount ((2) is a low water-soluble pesticidal active ingredient ); ((3) is polyoxyalkylene block copolymer); ((5) ligninsulfonic acid salt) (page 1, paragraph 11).
With regards to the mineral oil recited in claim 1, Solvesso 150 of Production Example 1 is an alkylbenzene.
With regards to anionic surfactant in claim 8, sodium ligninsulfonate of Production Example 1 is a lignin. 
With regards to nonionic surfactant in claim 9, polyoxyethylene-polyoxypropylene block copolymer of Production Example 1 is a block copolymeric surfactant derived from alkylene oxide.

The teachings of Tanaka have been set forth above.
Tanaka does not exemplify wherein the active ingredient is a 3-pyridine carboxamide insecticide consisting of flonicamid. However, Tanaka teaches examples of insecticidal active ingredient include clothianidin and flonicamid (Para 0030). 

It would have been obvious to one skilled in the art before the effective filing date of the invention to replace clothianidin in the exemplified embodiment (Example 1) of Tanaka with flonicamid. One would have been motivated to do so because Tanaka clearly suggests in paragraph 0030 that flonicamid and clothianidin are suitable active ingredients and alternatives which can be used in the formulation. Therefore, it would have been obvious to one of ordinary skill in the art to try and substitute clothianidin with flonicamid as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.


Claims 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 7,968,107) in view of Poffenberger et al. (US 2011/0251070).
	Baur et al. teach an oil-based suspension concentrate, comprising at least one room-temperature-solid active agrochemical substance selected from the group consisting of spirotetramat and imidacloprid, at least one penetrant, at least one vegetable oil or mineral oil, at least one nonionic surfactant, at least one anionic surfactant, and optionally one or more additive (col. 21, lines 20-29).
	Baur et al. teach the suspension concentrate according the claim 1, wherein said active agrochemical substances is between 5% and 30% by weight, said vegetable oil or mineral oil is between 20% and 55% by weight, said surfactants is between 2.5% and 30% by weight (col. 22, lines 26-24). 
Baur et al. teach suitable anionic surfactants include all substances that are normally used in agrochemical compositions. Preference is given to alkali metals salts and alkaline earth metal salts of alkylsulphonic acids or alkylarylsulphonic acids (col. 12, lines 36-40).
Baur et al. teach suitable nonionic surfactants include polyethylene oxide-polypropylene oxide block copolymers, reaction products of fatty acids with ethylene oxide and/or propylene oxide (col. 12, lines 23-35). 
Baur et al. teach in Example 3 to prepare a suspension concentrate

    PNG
    media_image1.png
    262
    291
    media_image1.png
    Greyscale
 (col. 16, lines 44-67).


The teachings of Baur et al. have been set forth above.
Baur does not exemplify wherein the active ingredient is a 3-pyridine carboxamide insecticide consisting of flonicamid. However, Baur teaches flonicamid as one of the solid active agrochemical substances which are suitable for use in the formulation (Col. 3, line 4-6). 
Baur et al. do not specifically disclose the mineral oil is selected from the group consisting of hydrotreated light paraffinic distillate, petroleum, alkylbenzene, spindle oil, and mixtures thereof, specifically hydrotreated light paraffinic distillate, as claimed in claims 1 and 6. It is for this reason Poffenberger et al.is added as a secondary reference. 
Poffenberger et al. teach agrochemical compositions comprising oils and alkylpolysiloxanes of high silicone character with good oil compatibility which improve the spreading behavior and reduce surface tension of oil-based agricultural formulations (Abstract).
Poffenberger et al. teach agrochemical oil compositions comprising: (i) at least one alkylpolysiloxane of high silicone character, (ii) at least one oil, and (iii) one or more agrochemically active compounds, emulsifiers and other agrochemically acceptable ingredients (page 2, paragraphs 24-28).
Poffenberger et al. teach the agrochemical oil composition also comprise at least one mineral oil from the group of paraffinic, isoparaffinic, cycloparaffinic or naphthenic oils. Exemplary mineral oils are those marketed under the tradenames BANOLE® from Total, ORCHEX® from Calumet, SUNSPRAY® from SUNOCO, SPRAYTEX® from TEXACO, EXXSOL® and ISOPAR® from Exxon Chemical, blends of mineral oils and emulsifiers such as STYLET-Oil® from JMS Flower Farms (page 3, paragraph 55). Poffenberger et al. teach insecticidally actives include acetamiprid, nitenpyram, thiamethoxam and thiodicarb (pages 4-5, paragraph 64). 
Regarding claim 6, Poffenberger et al. teach BANOLE® HV oil is paraffinic distillate from hydrocracking process, Total Fluids, 76430 (Oudalle, France) (page 6, paragraph 93). ORCHEX® 796 oil is hydrotreated light paraffinic distillate, Calumet Lubricants Co. (Indianapolis, Ind.) (page 6, paragraph 94). SUNSPRAY® 6N oil is severely solvent refined heavy and/or only light paraffinic petroleum oils, Sunoco, Inc. (Philadelphia, Pa.) (page 6, paragraph 95). STYLET-OIL® is severely hydrotreated paraffinic oil plus nonionic emulsification system, JMS Flower Farms, Inc., Vero Beach, Fla. 
Poffenberger et al. teach the current invention can be used with liquid formulation types which can be prepared essentially without water, such as suspension concentrates for direct application (SD) (col. 5, paragraph 67). 

It would have been obvious to one skilled in the art before the effective filing date of the invention to replace imidacloprid in exemplified embodiment (example 3) of Baur with flonicamid. One would have been motivated to do so because Baur suggests that flonicamid and imidacloprid are suitable active ingredients and alternatives which can be used in the formulation (Col. 3, line 4-17). Therefore, it would have been obvious to one of ordinary skill in the art to try and substitute imidacloprid with flonicamid as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Baur et al. and Poffenberger et al. and use the mineral oils claimed in claims 1 and 6, specifically hydrotreated light paraffinic distillate in the compositions taught by Baur et al. Baur et al. teach an oil-based suspension concentrate, comprising at least one room-temperature-solid active agrochemical substance selected from the group consisting of spirotetramat and imidacloprid, at least one penetrant, at least one vegetable oil or mineral oil, at least one nonionic surfactant, at least one anionic surfactant, and optionally one or more additive. Baur et al. teach the suspension concentrate comprises the said active agrochemical substances between 5% and 30% by weight, said vegetable oil or mineral oil between 20% and 55% by weight, and said surfactants between 2.5% and 30% by weight. One of ordinary skill in the art would have been motivated to use mineral oil in the composition because Baur et al. specifically teach that the composition comprises mineral oil. It would have been further obvious to one of ordinary skill in the art to use mineral oils that are known to be used in agrochemical compositions such as the mineral oils claimed, which is taught by Poffenberger et al. Poffenberger et al. teach agrochemical oil compositions comprising: (i) at least one alkylpolysiloxane of high silicone character, (ii) at least one oil, and (iii) one or more agrochemically active compounds, emulsifiers and other agrochemically acceptable ingredients. Poffenberger et al. teach the agrochemical oil composition comprises at least one mineral oil from the group of paraffinic, isoparaffinic, cycloparaffinic or naphthenic oils. Poffenberger et al. teach exemplary mineral oils include ORCHEX® 796 oil, which is hydrotreated light paraffinic distillate. As such, one of ordinary skill in the art would have been motivated to use the claimed mineral oils, which improve the spreading behavior and reduce surface tension of oil-based agricultural formulations, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed 9/13/2022, with respect to the 103 rejections have been fully considered but they are not persuasive.
With respect to Tanaka et al., Applicant argued that there is no disclosure of a suspension concentrate or flowable concentrate since Tanaka teaches one of the active being in the form of an emulsion in water. Applicant also argued that Tanaka does not disclose the mineral oils recited in the claims. 
In response, it is argued that Tanaka teaches a suspoemulsion in which a liquid pesticidal ingredient is emulsified and also a solid pesticidal ingredient is suspended (i.e. suspension concentrate) (Para 0002). Tanaka teaches flonicamid as a solid pesticidal ingredient (Para 0029-0030). Thus, even though Tanaka teaches one of the active being in the form of an emulsion in water, the solid pesticidal ingredient (flonicamid) would be in the form of a suspension concentrate. Therefore, applicant’s argument regarding Tanaka not teaching a suspension concentrate is not persuasive at this time. With regards to the mineral oil recited in the claims, as discussed supra, Solvesso 150 of Production Example 1 in Tanaka is an alkylbenzene. Thus, Tanaka does disclose the mineral oils recited in claim 1. 
With respect to Baur et al. Applicant argued that Baur fails to teach or suggest compositions that include 3-pyridine carboxamide insecticide consisting of flonicamid. It was also argued that all of the examples of Baur are directed to different actives and utilize vegetable oils in the composition. It was also argued that at least one closed penetrant is an essential component required by Baur and one skilled in the art would not be motivated to remove the essential component of a closed penetrant or vegetable oils form the composition. 
In response, as discussed in the 103 rejection above, Baur teaches flonicamid as one of the solid active agrochemical substances which are suitable for use in the formulation (Col. 3, line 4-6). Also, as discussed supra, Baur teaches an oil-based suspension concentrate, comprising at least one vegetable oil or mineral oil. With respect to the closed penetrant component required in Baur, the instant claims recite an agrochemical composition “comprising” and the comprising language does not exclude additional components, such as closed penetrants. Therefore, applicant’s arguments are not persuasive at this time. 
With respect to Poffenberger, Applicant argued that there is no disclosure of agrochemical composition including flonicamid and crystal growth inhibition system consisting of a mineral oil and a surfactant mixture. 
In response, Poffenberger is utilized because while Baur teaches the suspension concentrate comprising mineral oil, Baur is silent on the particular species of the mineral oils recited in the instant claims. Poffenberger teaches the instantly claimed mineral oils and it would have been obvious to one of ordinary skill in the art to use mineral oils that are known to be used in agrochemical compositions such as the mineral oils claimed, which are taught by Poffenberger et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616